                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE


  RICKY UPCHURCH, as Executor of the )
  Estate of JUANITA UPCHURCH, for the)
  Use and benefit of the Next of Kin,)
  CLAYTON UPCHURCH,                  )
                                     )                                NO. 2:19-CV-00149-DCLC
            Plaintiff,               )
                                     )
  v.                                 )
                                     )
  NATIONAL RIFE ASSOCIATION and LIFE )
  INSURANCE COMPANY OF NORTH )
  AMERICA,                           )
                                     )
            Defendants.              )


                            MEMORANDUM OPINION AND ORDER

         This matter is before the Court pursuant to the Court’s earlier order in this case, dated

  October 6, 2020 [Doc. 44]. At that time, and upon consideration of Defendants’ Motion to Dismiss

  [Doc. 36], as well as Plaintiff’s Motion in Opposition [Doc. 39], the Court ruled that Defendants’

  Motion to Dismiss was denied in part and granted in part [Doc. 44].

         The Court denied Defendants’ Motion to Dismiss with regard to all but one claim, which

  involved an allegation by the Plaintiff that Defendants violated the Tennessee Consumer

  Protection Act (“TCPA”) [Doc. 44, pg. 9-10]. To this end, the Court ordered Plaintiff “to address

  whether, considering Tenn. Code. Ann. § 56-8-113, he may proceed with a claim under the TCPA

  against Defendants.” Id. at 10. More specifically, “it appears that Plaintiff is pursuing a claim under

  the TCPA that has been preempted by Tenn. Code Ann. § 56-8-113.” Id. at 9. The Court provided

  that Plaintiff would have until October 19, 2020 to provide his response. Id. at 10.




                                                    1

Case 2:19-cv-00149-DCLC-CRW Document 45 Filed 10/27/20 Page 1 of 2 PageID #: 399
         The time for Plaintiff’s response has come and gone, and Plaintiff has failed to provide a

  basis on which his TCPA allegation could be viable. As this Court’s October 6, 2020 order noted,

  failure to respond by the October 19, 2020 deadline would result in a dismissal of the TCPA claim.

  Id. (“Plaintiff shall file a response by October 19, 2020 or else his claim under the TCPA will be

  dismissed for failure to state a claim upon which relief can be granted.”). Accordingly, and as per

  the clear terms of this Court’s October 6, 2020 order, Plaintiff’s TCPA claim is DISMISSED

  WITH PREJUDICE.

     SO ORDERED:



                                                       s/Clifton L. Corker
                                                       United States District Judge




                                                  2

Case 2:19-cv-00149-DCLC-CRW Document 45 Filed 10/27/20 Page 2 of 2 PageID #: 400
